 

 

AO 106 (Rev. 04/10) Application fora Search Warrant

UNITED STATES DISTRICT COURT
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with Facebook User ID
100004598 130172, that is stored at premises controlled by
Facebook

Case No. IF. MF- 1363

Nee ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
m@ evidence of a crime;
CO contraband, fruits of crime, or other items illegally possessed;
Cl property designed for use, intended for use, or used in committing a crime;
mi a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Section 3148.

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

a Applicant's signature

Brian Nodes, Deputy Marshal, U.S. Marshals Service
Printed Name and Title

Sworn to before me and signed in my presence: < / } .
Date: [ 1] ¢/ [ q A 2 é

Judge ’s signature

City and State: Milwaukee, Wisconsin ; Honorable William E. Duffin U.S. Magistrate Judge
Case Z2:19-mJ-Ols6e-WED Filed 12/27/19 Pageriined Rane harament 1

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Brian Nodes, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND |

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook User ID that is stored at premises owned,
maintained, controlled, or operated by Facebook, Inc. (“Facebook”), a social networking
company headquartered at 1601 Willow Road, Menlo Park, California 94025. The information
to be searched is described in the following paragraphs and in Attachment A. This affidavit is |
made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook to disclose to the government records and
other information in its possession, pertaining to the subscriber or customer associated with the
| User ID.
| 2. Iam employed as a Deputy with the United States Marshals Service and
have held that position for approximately 10 years. As part of ny duties, I conduct
investigations to locate federal and state fugitives.

3. In December 2008, I completed a 12-week training course at the Federal
Law Enforcement Training Center located in Glynco, Georgia. In March 2009, I also
completed the Basic Deputy Course, a six-week course at the U.S. Marshals Service
Training Academy located in Glynco, Georgia. I have had both formal training and have
participated in several investigations that utilize various electronic surveillance
techniques. These techniques have proven to be useful in locating individuals who are

actively avoiding arrest.

Case 2:19-mj-01363-WED Filed 12/27/19 Page 2 of20 Document 1
 

4. Taman investigator or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7), in that I am empowered by law to
conduct investigations of and to make arrests for federal felony offenses.

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States, Code, Section 3148,
have been committed by Julion S. Griffin, also known as Jewel D. Griffin. This affidavit is
made in support of an application for a search warrant to search the Target Account, more fully
described in Attachment A, for evidence and instrumentalities, more fully described in
Attachment B, for violations of Title 18, United States Code, Section 3148. Iam seeking

historical and real-time location information for the Target Account from Facebook, Inc. There is
also probable cause to search the information described in Attachment A for evidence of these
crimes and the whereabouts of a person to be arrested, as described in Attachment B.

7. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is a district court of the United States that has jurisdiction over

the offense being investigated pursuant to 18 U.S.C. § 2711(3)(A)(i).

Case 2:19-mj-01363-WED Filed 12/27/19 Page 3of20 Document 1
 

FACEBOOK TECHNICAL BACKGROUND

8. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

9, Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and .
other personal identifiers. Facebook also assigns a user identification number to each account.

10. | Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” Ifthe recipient of a “Friend Request”
accepts the tequest, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News F eed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

11. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only. to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A
3

Case 2:19-mj-01363-WED Filed 12/27/19 Page 4 of 20 Document 1
 

Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook. Depending on the |
user’s privacy settings, Facebook may also obtain and store the physical location of the user’s
device(s) as they interact with the Facebook service on those device(s).

12. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and |
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

13. Facebook allows users to upload photos and videos, which may include any

~ metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in’a photo or video.
When’a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

" yser’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

Case 2:19-mj-01363-WED Filed 12/27/19 Page 5 of 20 Document 1
(
 

14. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through F acebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

15. | If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

16. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

17. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

18. Each Facebook account has an activity log; which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

19. | Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

5

Case 2:19-mj-01363-WED Filed 12/27/19 Page 6 of20 Document 1
 

.20. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page:

21. | Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so. Based on my training and
experience, I know that Facebook can provide real-time location history of a Facebook account,
including the date and time associated with a latitude and longitude.

22. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

23. Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

6

Case 2:19-mj-01363-WED Filed 12/27/19 Page 7 of 20 Document 1
 

profile: profile contact information; Mini-Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

24. . As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, whien, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
- can indicate who has used or controlled the Facebook account and the whereabouts of that
person. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. For example, profile contact information,.
private messaging logs, status updates, and tagged photos (and the data associated with the
foregoing, such as date and time) may be evidence of who used or controlled the Facebook
account at a relevant time. Further, Facebook account activity can show how and when the
account was accessed or used. For example, as described herein, Facebook logs the Internet
Protocol (IP) addresses from which users access their accounts along with the time and date. By
determining the physical location associated with the logged IP addresses, investigators can
understand the chronological and geographic context of the account access and use relating to the
crime under investigation. Such information allows investigators to understand the geographic

and chronological context of Facebook access, use, and events relating to the crime under

7

Case 2:19-mj-01363-WED Filed 12/27/19 Page 8 of 20 Document 1
 

investigation. Additionally, Facebook builds geo-location into some of its services. Geo-
location allows, for example, users to “tag” their location in posts and Facebook “friends” to
locate each other. This geographic and timeline information may tend to either inculpate or
exculpate the Facebook account owner. Last, Facebook account activity may provide relevant
insight into the F acebook account owner’s state of mind as it relates to the offense under
investigation. For example, information on the Facebook account may indicate the owner’s
motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or
consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

25. . Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

26. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications and real-time location information) particularly
described in Section I of Attachment B. Upon receipt of the information described in Sections |
and II of Attachment B, government-authorized persons will review that information to locate

the items described in Section III of Attachment B.

Gase 2:19-mj-01363-WED Filed 12/27/19 Page 9 of 20 Document 1
 

PROBABLE CAUSE

27. Iam involved in a criminal investigation of a violation of the conditions of
supervised release, in violation of Title 18, United States Code, Section 3148. On or about July 9,
2019, an indictment was filed against Julion S. Griffin, also known as Jewel D. Griffin—the
subscriber of the Target Account—in Case No. 19-CR-124. In that indictment, the Grand Jury
charged the defendant with violations of Title 18, United States Code, Sections 922(g)(1) and —
924(a)(2).

28. The defendant was arrested on an arrest warrant and arraigned on July 29, 2019.
The defendant was temporarily detained. On July 31, 2019, the Court released the defendant with
conditions pending trial, over the objection of the United States. Those conditions required the

‘defendant to appear in court as required, advise the court or pretrial services office or supervising
officer in writing before making any change of residence or telephone number, submit to

' supervision by and report for supervision to the pretrial services’ office as directed, and submit to
location monitoring as directed by the pretrial services office or supervising officer. In that order,
the defendant was advised of the penalties for violating the conditions of release and signed an
acknowledgment to that effect on July 30, 2019.

29. On October 10, 2019, the defendant advised the pretrial service officer of a residence
change, but never provided an address. Later that day, the pretrial service officer received an alert
that the defendant had cut off his location monitoring device. In response, the pretrial services
officer attempted to contact the defendant multiple times with no response.

30. The United States District Court for the Eastern District of Wisconsin issued an

arrest warrant for the defendant as a result of a violation of his release conditions on October 11,

2019.

Case 2:19-mj-01363-WED Filed 12/27/19 Page 10 of 20. Document 1
 

31. | The United States Marshals Service has been enlisted to locate and apprehend the
defendant. As of today, the defendant’s whereabouts remain unknown, and the arrest warrant

remains unexecuted.

32. received information from the pretrial service officer that Julion S. Griffin (DOB:
12/29/1990) uses an alias of Jewel D. Griffin, as reflected in the indictment. The U.S. Marshals
Service conducted a reference check on the defendant, which included comparing Julion Griffin’s
booking photograph to the Wisconsin Department of Transportation’s driver’s license photograph
of Jewel D. Griffin.

33. I have conducted surveillance of locations associated with the defendant. On
December 5, 2019, the U.S. Marshals Great Lakes Regional Fugitive Task Force in Milwaukee
conducted a surveillance operation for the defendant. During the investigation, I learned that the ©
defendant had a relationship with Kayla Smith (DOB: 09/04/1995) and identified a black 2009.
Audi A6 bearing Wisconsin license plate AHE-7095 that was registered to her at 5270 North 91*
Street, Unit 7 in Milwaukee, Wisconsin.

34, On December 5, 2019, U.S. Marshals located that vehicle parked in a driveway in
the vicinity of 101-107 West Meinecke Avenue in Milwaukee. Investigators later observed
Griffin approaching the vehicle, open the driver’s side door, and then reverse the vehicle into the
street. Investigators approached the defendant, activated emergency lights and sirens, and
attempted to conduct a positive vehicle containment, a law enforcement technique to stop and

contain a vehicle in an effort to avoid a vehicle pursuit.

10

Case 2:19-mj-01363-WED Filed 12/27/19 Page 11o0f20 Document 1
 

35. Investigators made vehicle contact with the passenger door side of Griffin’s
vehicle, while two other law enforcement vehicles approached from the driver’s side. Upon
observing the law enforcement vehicles, the defendant placed his vehicle into drive and drove
forward, breaking containment from law enforcement. The defendant then fled at a high rate of
speed westbound on Meinecke Avenue. Investigators continued to follow the defendant with
emergency lights and sirens activated. The defendant did not stop, but instead led investigators
on a high-speed pursuit. Investigators continued for approximately 0.8 miles before terminating
the pursuit. During that pursuit, the defendant disregarded four stop signs and reached speeds
between 80 and 100 miles per hour. ,

36.  Iconducted an open records search on Facebook by typing in the name Jewel Griffin
and located Facebook profile “Jewel Dominique Griffin” CURL:
https://www facebook,com/jdbackagain with associated; User ID 100004598130172). This
profile is available for public viewing. I compared the photographs on this Facebook profile, the
driver’s license photograph of Jewel D. Griffin, and booking photograph of Julion S. Griffin,
also known as Jewel D. Griffin, and found that the photographs matched.

37. On November 20, 2019, I submitted a preservation request to Facebook, Inc.

38. Based on my training and experience in locating and apprehending potentially
violent fugitives, the requested information will assist in locating the defendant. This
information will provide information about his associates, his historical location, and his real-
time location.

39. Because successful apprehensions, particularly of violent fugitives, often rely on

the element of surprise, it is often necessary to attempt an arrest during nighttime or the early

morning hours, when most people are sleeping. Further, apprehension tactical plans often change

11

Case 2:19-mj-01363-WED Filed 12/27/19 Page 12 of 20 Document 1
 

at the last minute based on unexpected movements or other behavior of the target. Therefore, I
cannot predict in advance when the real-time data would need to be accessed, and would need
access to the real-time data at all times of the day or night in order to ensure a safe and successful

apprehension.

CONCLUSION

 

40. . Based on the forgoing, I request that the Court issue the proposed search warrant.

12

Case 2:19-mj-01363-WED Filed 12/27/19 Page 13 of 20 Document 1
ATTACHMENT A
Property to Be Searched

This warrant applies to. information associated with the Facebook user ID

100004598130172 and associated Facebook account https://www.facebook.com/jdbackagain that.

is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered 1601 Willow Road, Menlo Park, California 94025.

Case 2:19-mj-01363-WED Filed 12/27/19 Page 14 of 20 Document 1
ATTACHMENT B-
Particular Things to be Seized
L Historical information to be disclosed by Facebook, Inc.

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, Inc. (“Facebook”), regardless of whether such information is
located within or outside. of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(£), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A: ~

(a) All contact and personal identifying information, including full name, user

identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.
(b) = All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities October 1, 2019 to December 5, 2019;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them October 1, 2019 to
December 5, 2019, including Exchangeable Image File (“EXIF”) data and any
other metadata associated with those photos and videos;

(d) All profile information; News Feed information; status updates; videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification .

Case 2:19-mj-01363-WED Filed 12/27/19 Page 15 of 20 Document 1
 

_

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

_(e) — All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

(f) ° All other records and contents of communications and messages made or received
by. the user October 1, 2019 to December 5, 2019, including all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

(g) All “check ins” and other location information;

(h) All IP logs, including all records of the IP addresses that logged into the account;

(i) All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

G) All information about the Facebook pages that the account is or was a “fan” of;

(k) All past and present lists of friends created by the account;

() | All records of Facebook searches performed by the account October 1, 2019 to
December 5, 20 19:

(m) All information about the user’s access and use of Facebook Marketplace;

(n) The types of service utilized by the user;

Case 2:19-mj-01363-WED Filed 12/27/19 Page 16 of 20 Document 1
(0) The length of service (including start date) and the means and source of any
_ payments associated with the service (including any credit card or bank account
number); |

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within 7 days of .

service of this warrant.

3

Case 2:19-mj-01363-WED Filed 12/27/19 Page 17 of 20 Document 1
Real-time information to be disclosed by Facebook, Inc.

(a)

(b)

(c)

(d)

All physical location data collected by Facebook for the user of the account,

’ including any data collected by Facebook’s location services via the user’s mobile

phone or other device, on a real-time or near-real time basis. Facebook is required

to provide any such data they collect, regardless of the time of day.

All data disclosed by Facebook shall be made accessible by the provider to the

" United States Marshals Service at all times, day or night, and emailed to Deputy

United States Marshal Brian Nodes at Brian.Nodes@usdoj.gov.

The provider shall begin producing the information required by this attachment

within 7 days of the date of service of the warrant.

The provider shall produce the information required by this attachment for a

period of 30 days from the date of issuance of this warrant.

Case 2:19-mj-01363-WED Filed 12/27/19 Page 18 of 20 Document 1
 

Ii. Information to be seized by the government

All information described above in Section I that constitutes evidence of violations of
Title 18, United States Code, Section 3148 involving Julion S. Griffin, also known as Jewel D.
Griffin, since October 1, 2019, including, for each user ID identified on Attachment A,
information pertaining to the following matters: -

(a) Violations of the conditions of release;

(b) The historical and current whereabouts of Julion S. Griffin, also known as Jewel
D. Griffin;

(c) Any and all associates of Julion S. Griffin, also known as Jewel D. Griffin;

(d) Any other aliases for Julion S. Griffin, also known as Jewel D. Griffin;

(e) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(f) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(g) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

Case 2:19-mj-01363-WED Filed 12/27/19 Page 19 of 20 Document 1
CERTIFICATE OF AUTHENTICITY OF DOMESTIC

RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true arid correct. Tam employed by Facebook, and my title is

. Iam qualified to authenticate the records attached hereto

 

_ because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of . I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of Facebook, and they were made by Facebook as a regular practice; and —

b. such records were generated by Facebook’s electronic process or system that
produces an accurate result, to wit:

1, the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by Facebook, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the

Federal Rules of Evidence.

 

 

Date Signature

Case 2:19-mj-01363-WED_ Filed 12/27/19 Page 20 of 20 Document 1
